PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/757,891
Filing Date: 6 Mar 2018
Appellant(s): TESA SE



__________________
Kurt G. Briscoe
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on April 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated August 11, 2021 (“the OA”) from which the appeal is taken have been modified by the Advisory Action (“the AA”) dated December 15, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 10, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Poisson (US 20030113534A1) in view of Davis et al. (US 5563217) and as evidence by Product Data Sheet “ROYALENE® 301T EPDM”.

As to claim 1, Poisson discloses a pressure sensitive adhesive (PSA) composition including ethylene propylene diene rubber (EPDM) and 50-250 phr of tackifying resin (Table 1, Adhesive Composition “A”).  The tackifier range of 50-250 phr disclosed by Poisson overlaps with claimed range of 30-130 phr such that prima facie case of obviousness exists. MPEP 2144.05 (I).  

Poisson discloses that example of the EPDM rubber includes Royalene® 301T (0019).  It is submitted that Royalene® 301T is a solid EPDM rubber as evidence by Product Data Sheet “ROYALENE® 301T EPDM” (see under “Physical Form”).   

The PSA composition of Poisson is free of plasticizer (see 0-100 phr plasticizer in Table 1 and 0033 reciting “the adhesive composition may further include any one of or a combination of tackifying resins, plasticizers…”).  Further, the adhesive composition of Poisson is free of sulfur-donor agents (see 0-5 phr in Table 1) and stabilizers (see 0-5 phr in Table 1).  As such, Poisson suggests a PSA consisting of a base polymer comprising at least one solid EPDM rubber, tackifying resin, and the PSA is free of plasticizer.  Further, it is submitted that “aging inhibitors” are optional and not required by the claimed PSA. 

As to claim 1, Poisson does not explicitly disclose the base polymer comprising at least one liquid EPDM. 

However, Davis discloses a solvent less, preformed, tacky EPDM rubber adhesive tape composition (pressure sensitive adhesive) for joining or adhering together flat rubber sheets (column 1, lines 5-10).  Davis further discloses that the adhesive composition can contain a single EPDM rubber or a blend of two or more rubbers (column 4, lines 10-15).  Moreover, Davis discloses the adhesive includes liquid EPDM rubber such as Trilene® liquid polymers with stable saturated hydrocarbon backbone.  Further, Davis discloses that Trilene® liquid polymers can be used alone or in conjunction with solid rubbers in both thermosetting and thermoplastic applications.  Moreover, Davis discloses that Trilene® liquid polymers can be cured like conventional rubber, yet have the broad application and processing versatility of liquids (column 5, lines 53-65).  

Poisson discloses that EPDM can be combined with other polymer components. Moreover, Poisson discloses that the additional polymer components may have saturated backbone (0020).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the liquid EPDM such as Trilene® as disclosed by Davis in the adhesive composition of Poisson as the other polymer component, motivated by the desire to use liquid EPDM rubber having saturated backbone, and such liquid EPDM rubber can be used alone or in conjunction with a solid EPDM rubber, can be cured like conventional rubber and yet have the broad application and processing versatility of liquids.  

As to claim 3, Poisson discloses that the three comonomers most commonly employed in the industry to introduce unsaturation of EPDM polymer sidechains are the following: ethylidene norbornene (read as ethylidene norbornene by the examiner), dicyclopentadiene, and 1, 4 hexadiene (0021).  Further, Royalene® 301T EPDM rubber (solid EPDM) disclosed by Poisson (0019) is described as “A DCPD Polymer for Electrical Insulation and Blends for Tire and Inner Tube Applications” by Product Data Sheet “ROYALENE® 301T EPDM”.   This description is interpreted to suggest dicyclopentadiene (DCPD) as claimed. 

As to claim 4, Poisson discloses 50-250 phr of tackifying resin (Table 1, Adhesive Composition “A”), which overlaps with claimed range of 50-120 phr such that prima facie case of obviousness exists. MPEP 2144.05 (I).    

As to claim 5, it is submitted that Royalene® 301T EPDM rubber disclosed by Poisson (0019) has a Mooney viscosity ML (1+4) at 125°C of 40.  See Product Data Sheet “ROYALENE® 301T”.  While Product Data Sheet does not disclose that the Moony viscosity of 40 was measured according to DIN 53523, however, it is submitted that no unobvious differences are seen between the claimed solid EPDM and EPDM of Poisson.  Accordingly, a person having ordinary skill in the art would have found it obvious to select a workable range of Mooney viscosity of EPDM, including the claimed, motivated by the desire to form the adhesive tape composition of Poisson. 

As to claim 7, Davis discloses 20 phr of liquid EPDM rubber (Trilene 67) in total of 192.05 phr of adhesive formulation (see Table 1, Example 1).  Accordingly, wt% of liquid EPDM in the adhesive of Davis is 10.41 wt% ((20/192.05) * 100 = 10.41%), which is within the claimed range of up to 40 wt%.  Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (i.e. produces unexpected results). See MPEP 2144.05 (II)(A). 

As to claim 10, Poisson discloses the adhesive composition of the invention is for use in the adhesive tape (0017). 

As to claim 13, Poisson discloses 50-250 phr of tackifying resin (Table 1, Adhesive Composition “A”), which overlaps with claimed range of 60-110 phr such that prima facie case of obviousness exists. MPEP 2144.05 (I).    

As to claim 14, it is submitted that Royalene® 301T EPDM rubber disclosed by Poisson (0019) has a Mooney viscosity ML (1+4) at 125°C of 40.  See Product Data Sheet “ROYALENE® 301T EPDM”.  While Product Data Sheet does not disclose that the Moony viscosity of 40 was measured according to DIN 53523, however, it is submitted that no unobvious differences are seen between the claimed EPDM and the EPDM of Poisson.  Accordingly, a person having ordinary skill in the art would have found it obvious to select a workable range of Mooney viscosity of EPDM, including the claimed, motivated by the desire to form the adhesive tape composition of Poisson. 

As to claim 15, Davis discloses 20 phr of liquid EPDM rubber (Trilene 67) in total of 192.05 phr of adhesive formulation (see Table 1, Example 1).  Accordingly, wt% of liquid EPDM in the adhesive of Davis is 10.41 wt% ((20/192.05) * 100 = 10.41%), which is within the claimed range of between 5 and 35 wt%. Alternatively, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (i.e. produces unexpected results). See MPEP 2144.05 (II)(A). 
As to claim 21, Poisson discloses that the adhesive composition can include stabilizers (antiaging inhibitor) (0033) to prevent premature degradation of the adhesive during processing and optimize the intrinsic weathering resistant of the adhesive (0037). 

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poisson (US 20030113534A1) in view of Davis et al. (US 5563217) and as evidence by Product Data Sheet “ROYALENE® 301T” as applied to claim 10 above, and further in view of Mussig et al. (US 20110104488 A1).

Poisson is silent as to disclosing claims 11 and 19.

However, Mussig discloses a pressure sensitive adhesive (PSA) comprising a crosslinkable polyolefin and at least one tackifier resin, wherein the crosslinkable polyolefin is composed of at least two monomers A and B and at least one monomer C capable of crosslinking (abstract and 0015).  Further, Mussig discloses that monomers A and B are selected from EPDM (0015).  Moreover, Mussig discloses that the coat weight of the adhesive layer is preferably between 15 and 300 g/m2, and preferably between 20 and 75 g/m2 (0044 and 0051).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the coat weight as claimed and as rendered obvious by Mussig, motivated by the desire to form an adhesive layer with a suitable thickness and adhesion. 
Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.  

The rejection of claim 21 under 35 USC 112(a) as set forth in the OA was withdrawn in the AA.  Page 2 of the AA. 





(2) Response to Argument

With respect to the rejections of claims 1, 3-5, 7, 10, 13-15, and 21 under 35 U.S.C. 103 as being unpatentable over Poisson (US 20030113534A1) in view of Davis et al. (US 5563217) and as evidence by Product Data Sheet “ROYALENE® 301T EPDM”, appellant argues following:

Argument A (Lack of prima facie obviousness)

(A1) Appellant disagrees with the Examiner’s position that the pressure-sensitive adhesive (PSA) composition of Poisson is free of plasticizer.  According to Appellant, even though Table 1 of Poisson shows that the plasticizer content can range from 0-100 phr, this is not a specific teaching of 0 phr, i.e. free of plasticizer, or of 100 phr, or any specific content between these two end points. Appellant argues that the only specific adhesive formulations taught by Poisson are disclosed in Tables A and B.  According to Appellant, the adhesive formulations disclosed in Table A contains plasticizer Paraflex HT 68.  Further, the formulation in Table B contains the plasticizer Paraflex HT 68 and the plasticizer Indopol H-100.   Appellant argues that taken as whole, Poisson does not suggest any plasticizer-free embodiments.  Pages 3-4 of the appeal brief (“the brief”). 



In response, the Examiner respectfully submits the following. Poisson discloses “Example 1. An exemplary adhesive composition may have the following formulations, as shown in Table 1. The quantities are expressed in phr (parts per hundred of rubber), as measures used by those skilled in the art:” (0038).  The adhesive composition disclosed in Table 1 of Poisson contains plasticizer in the range of from 0 phr to 100 phr, which suggests to one of ordinary skill in the art that the adhesive composition of Poisson is free of plasticizer (0 phr). Moreover, claim 17 of Poisson discloses adhesive including 0-100 phr of rubber plasticizer for 100 phr of rubber polymer.  Accordingly, the Examiner maintains his position that the adhesive composition of Poisson is free of plasticizer. Further, the Examiner acknowledges that Tables A and B of Poisson disclose adhesive formulations that contain plasticizer.  However, as set forth above, Poisson also discloses adhesive formulation (Table 1) that is free of plasticizer. Moreover, the examiner submits that Appellant has stated elsewhere in the brief the following with respect to summarizing the relevant prior art “2. The inclusion of plasticizer is optional for Poisson, but the exemplified formulations in Tables A and B on page 4 of Poisson both contain plasticizers…” Page 11 of the brief. Accordingly, it is submitted that a person having ordinary skill in the art would recognize that plasticizer is optional (not required) in the adhesive formulation of Poisson.  Accordingly, Appellant’s argument is not found persuasive. 



(A2) Appellant argues that while the Examiner is correct that Davis mentions the possible use of Trilene® liquid EPDM rubbers, that teaching is coupled with a teaching also to incorporate plasticizers.  Appellant points to the disclosure in Davis at column 3, lines 7 and at column 7, line 32 to support his/her argument.  Pages 5-6 of the brief. 

The Examiner respectfully submits the following.  There is no requirement in Davis that the adhesive composition including Trilene® liquid EPDM rubbers must further contain plasticizer. Davis discloses “from about 10 parts by weight to about 125 parts by weight of a liquid tackifying polybutene polymer or at least one plasticizing agent, or both…” (Claim 1).  Further, Davis discloses “Tackifying agents and/or plasticizing agents are generally used in amounts which are effective to promote good adhesion with EPDM and/or neoprene roofing membranes…” (Column 7, lines 23-24).  Accordingly, a person having ordinary skill in the art would recognize that the adhesive of Davis can contain either the plasticizer or tackifier or both.  Therefore, if the adhesive of Davis contains tackifier, the plasticizer is not required.  Accordingly, Appellant’s argument is not found persuasive. 







Argument B (Unexpected Results)

With respect to the Examiner’s position that Appellant’s showing is not commensurate in scope with the basis of the rejection, because the primary reference of Poisson discloses adhesive formulation that is free of plasticizer, Appellant disagrees with the examiner.  Appellant states that the Examiner and Appellant should have been able to agree that Poisson only describes two specific adhesive formulations: the formulations in Tables A and B (The formulations in Table 1 do not specify ingredients by tradename, nor do they provide specific amounts, but rather only ranges).  Appellant submits that the Examiner does not take issue with formulations in Tables A and B containing plasticizers. The disagreement, again, centers on Poisson’s Table 1 and whether Appellant should have tested against the adhesive “disclosed” there.  Appellant submits that specification showing is already sufficient to prove the nonobviousness of the claimed invention.  As per Appellant, Poisson’s formulations, like the comparative formulations, lack liquid EPDM and contain plasticizer.  Appellant submits that there is no logical basis for forcing Appellant to compare against either of Poission’s formulations in his Tables A and B.  Appellant submits that the Examiner alleges Table 1 of Poisson represents “a further embodiment’ that must be compared.  Appellant cannot be compelled to make up and test any specific plasticize-free embodiments falling under Poisson’s generic teaching.  Pages 10-14 of the brief. 


The Examiner respectfully submits that Appellant has misunderstood Examiner’s position.  The Examiner has not asked or required Appellant to make up and test any specific plasticize-free embodiments falling under Poisson’s generic teaching.  The Examiner submits that Appellant has compared adhesive formulations with plasticizers (Inventive Examples 1-6) with the adhesive formulations that is free of plasticizers (Comparative Examples 1-4). However, as set forth previously, given that Poisson discloses adhesive formulation that is free of plasticizer, the Examiner’s position is that Appellant’s showing in not commensurate in scope with the basis of the rejection. This does not mean that the Examiner has asked Appellant to make up and test any specific plasticize-free embodiments falling under Poisson’s generic teaching.

With respect to the Examiner’s position that Appellant’s Inventive Examples 1-6 use 48 phr of tackifier whereas claimed invention (claim 1) recites tackifier resin from 30-130 phr, Appellant argues that the amount of tackifier is kept constant among the inventive and among the comparative examples, so the differences in results are not due to differences in tackifier amounts.  According to Appellant, the trend in the data can be reasonably be extrapolated to other tackifier components.  The critical thing to maintain is the lack of plasticizer.  Page 15 of the brief. 

The Examiner respectfully submits that he maintains his position as set forth on pages 14-15 of the OA.  Further, with respect to Appellant’s argument that the trend in the data can be reasonably be extrapolated to other tackifier components, it is submitted that this argument is not found persuasive, because it is based on Appellant’s personal opinion and without any factual evidence on the record.  MPEP 716.01 (c)(I)(II). 

With respect to the Examiner’s position that Appellant’s Inventive Examples 1-6 incorporate aging inhibitor, which is not required by the claimed invention (claim 1), Appellant argues that the aging inhibitor is kept in constant amount in all examples, so the trend in the data can be reasonably be extrapolated to embodiments lacking aging inhibitor or having different aging inhibitor. The critical thing to maintain is the lack of plasticizer.  Page 15 of the brief. 

The Examiner respectfully submits that he maintains his position as set forth on pages 14-15 of the OA.  Further, the Examiner submits that Appellant’s argument is not found persuasive, because it is based on Appellant’s personal opinion and without any factual evidence on the record.  MPEP 716.01 (c)(I)(II). 

With respect to the Examiner’s position that Inventive Example 1 contains Vistalon 2502 and Ketlan 6950C and both are solid ethylene-propylene diene rubber (EPDM) whereas claim requires at least one solid EPDM and at least one liquid EPDM, Appellant argues that Inventive Example 1 still shows that the solid EPDM content (50 solid EPDM) can be raised even further than Inventive Example 2 (35% solid EPDM) and still meet the objective of a combination of good peel adhesion and high shear strength so long as the adhesive is critically plasticizer free.  Page 15 of the brief. 
The Examiner respectfully submits that he maintains his position that Appellant’s evidence showing unexpected result (e.g. Inventive Example 1) is not commensurate in scope with the claimed invention. See pages 14-15 of the OA.  

With respect to the rejection of claims 11 and 19 under 35 U.S.C 103 as being unpatentable over Poisson (US 20030113534A1) in view of Davis et al. (US 5563217) and as evidence by Product Data Sheet “ROYALENE® 301T” as applied to claim 10 above, and further in view of Mussig et al. (US 20110104488 A1), Appellant states that this rejection stands or falls with the above-discussed first rejection.  Page 16 of the brief. 

In response, the Examiner acknowledges Appellant’s comment with respect to the aforementioned rejection of claims 11 and 19.  Further, the Examiner submits his rebuttal as set forth previously here in its entirety by reference. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANISH P DESAI/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        
Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.    



















Appellant also asserts “The inclusion of plasticizer is optional for Poisson, but the exemplified formulations in Tables A and B on page 4 of Poisson both contain plasticizers [Paraflex HT 68 (a pa